Citation Nr: 1414622	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-48 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for vertigo, to include headaches and dizziness.  

3.  Entitlement to service connection for left hip disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from May 1985 to April 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Appellant was scheduled for a Board hearing on March 11, 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  

After the RO issued its rating decision in December 2008, the Veteran began the appeal process by filing a notice of disagreement in January 2009 and a VA Form 9 in December 2010.  The Veteran died while the appeal was pending before the Board, and his surviving spouse filed a timely request to be substituted as the appellant in his place.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010).  


FINDINGS OF FACT

1.  The Veteran was not diagnosed with PTSD at any time during the appeal period.  

2.  The Veteran was not diagnosed with vertigo, to include dizziness and headaches, at any time during the appeal period.  

3. The Veteran was not diagnosed with a left hip disability at any time during the appeal period.  

4.  The competent medical evidence of record indicates the Veteran was diagnosed with anxiety and depression that was etiologically related to active service prior to his death.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304(f) (2013).  

2.  Vertigo was not incurred in or aggravated by active duty service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303 (2013).  

3.  A left hip disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303 (2013).  

4.  An acquired psychiatric disorder, to include depression and anxiety, was in incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).



PTSD, Vertigo and Left Hip Disability 

The Veteran claimed entitlement to service connection for PTSD, vertigo, and a left hip disability.  Specifically, the Veteran asserted that these disabilities began in service and continued throughout his life.
  
Initially, the Board would like to observe that the Veteran was competent to report symptoms of depressed mood, dizziness, head pain, and pain in his hip.  However, there is no competent evidence of record showing that the Veteran was diagnosed, with PTSD, vertigo or a chronic left hip "disability" (beyond simply the symptom of hip "pain") at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Further, upon review of the Veteran's service treatment records, they are silent for any complaints or treatment for PTSD, vertigo, or a left hip disability.  

To prevail on the issues of service connection, there must be medical evidence of a disability during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a diagnosed disability prior to the Veteran's death, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As such, the Board finds the preponderance of the evidence is against the claim of service connection for PTSD, vertigo and a left hip disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  

Acquired Psychiatric Disorder 

The Veteran claimed entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, beyond PTSD.  Specifically, he asserted that he began to suffer from an acquired psychiatric disorder while on active duty and it continued until his death.  

Initially, the Board observes that a review of the Veteran's service treatment records reveal no evidence of an acquired psychiatric disorder to include depression and anxiety prior to entering into active service.  In this regard, a review of his service treatment records upon entry in February 1984 shows that the Veteran was clinically evaluated as normal.  See February 1984 Report of Medical Examination.  Additionally, the Veteran reported on his February 1984 Report of Medical History, signed by the Veteran, that he did not have or ever had depression or excessive worry.  

The Veteran's service treatment records contain a diagnosis of an adjustment disorder with depressed mood.  See August 1988 Service Treatment records.  In August 1988, the Veteran presented to sick call with low back pain and situational stress.  He told the examiner that the was still very upset with life and how he had been treated by the army.  He stated that he felt like a time bomb ready to go off.  At this time, the Veteran was sent for a psychiatric consultation.  At the consultation, the Veteran was diagnosed with an adjustment disorder and given medication to combat his symptoms.  The adjustment disorder with depressed mood diagnosis was continued for the remainder of 1988.  There were no additional psychiatric service treatment records after September 1988.  The Veteran was discharged from service in April 1989.  

Post service medical records show that the Veteran was under psychiatric treatment for depression and anxiety as well as other mental health disorders and been under physician care for these disorders for some time.  See June 2008 VA Treatment examination.  

In reviewing the evidence of record, the Board finds that the Veteran had a diagnosis of depression and anxiety prior to his death, he had a diagnosis of an adjustment disorder with depressed mood in service, and the Veteran has suffered from an acquired psychiatric disorder to include depression and anxiety since service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for an acquired psychiatric disorder to include depression and anxiety is warranted.  The nature of the disability related to service is not before the Board at this time.   

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
	
VA's duty to notify was satisfied prior to the initial rating decision through a March 2008 letter sent to the Veteran and July 2013 letter sent to the Appellant that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran's claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).   

Service treatment records have been associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran had not, nor has the Appellant, identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

VA examinations on the etiology of the Veteran's PTSD, vertigo and left hip disability claims were not provided, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no evidence of record that the Veteran was diagnosed with PTSD, vertigo, or a left hip disability at any point during the appeal period.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for vertigo is denied.  

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression, is granted, subjected to pertinent VA laws and regulations in this case.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


